DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Kikuchi 2002/0097956A1 in view of the Japanese Patent to Eguchi JP09015444A in view US Patent Application Publication to Cheng 2009/0324176 in view the US Patent Application Publication of Nodding 2010/0278491US, in view of the US Patent Application Publication to US Patent Application Publication to Ode 2013/0122252US and further in view of the US Patent Application Publication to Kewitsch 2008/0019642US and further in view of the US Patent to Hughes 7,258,495US.
In terms of Claims 1-3, Kikuchi teaches a method for making a recessed fiber (Figure 1a-c), non-contact, optical connector at an end of an optical fiber cable (Figure 1a: 102 and 108), the recessed fiber non-contact, optical connector having at least one optical fiber positioned in a ferrule (Figure 1a: 102 and 108(, the method comprising: providing an optical fiber ferrule (102); inserting one or more optical fibers in one or more through-holes in the ferrule (Figure 1b), the ferrule having a ferrule front surface (Figure 1a: at location of 112), each through-hole being sized to accept and align an optical fiber (Figure 1a and 1b),affixing the one or more optical fibers in the ferrule to forma fiber-ferrule cable assembly; applying a multi-layer antireflection coating (130a /130b). 
Kikuchi does not teach wherein the AR film is a made of dielectric material.
Eguchi does teach a multi-layer AR film made of dielectric material. It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the material of the AR film to be dielectric in order prevented unwanted optical crosstalk or reflections.
Kikuchi / Eguchi do not teach wherein the fiber array block is configured to removably mate the optical fiber cable to another device.
Cheng teaches an optical connector system (Figure 3 and 4) having collimating lens (Figure 4) which allows the light to stay into individual channels for optical coupling with another fiber array block. The connector system has a housing 308 which allows the fiber array block to couple or remove from each other in a fiber contactless manner (Figure 4). It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the connector system of Kikuchi to have the connector housing 308 of Cheng in order to couple 2 connector base arrays together easily while still maintain a contactless optical coupling which will protect the fiber end face from unwanted rubbing. The housing will further allow the device to be couple and decouple with ease.
Kikuchi / Eguchi do not teach wherein the one or more optical fibers being part of an optical fiber cable that does not significantly outgas in a vacuum deposition chamber.
Nodding does teach an optical cable that does not outgas ([0050]) in order to prevent contaminants from producing negative effects to the fiber ([0008]). Since the fiber does not outgas it will also not out gas in a vacuum deposition chamber.
It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the fiber cable of Kikuchi to be a cable that doesn’t outgas in order to reduce the possibility of contaminants within connector / vacuum deposition chamber.
Kikuchi / Eguchi / Nodding do not teach applying a multi-layer dielectric antireflection coating using a method selected from ion beam sputtering or ion-assisted e-beam deposition under a vacuum deposition condition to the recessed fiber facet and to the ferrule contact surface.
Ode does teach forming an AR film within a vacuum environment having multiple coatings using sputtering or e-beam deposition methods ([0002]). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the film formation technique to use e-beam or ion sputtering in order to control the amount concentration of the active material to form the AR coating. This will result in the antireflection having good antireflective properties.
Kikuchi / Eguchi/ Nodding / Ode wherein Eguchi already teaches the AR film being positioned on the ferrule such that a recess is formed between a top surface of the coating spacer layer and an end surface of the one or more optical fibers positioned in the ferrule (SEE Figure 13 and 14 of Eguchi).
Kikuchi / Eguchi/ Nodding / Ode wherein Eguchi do not teach selectively applying a coating as a spacer layer on top of the multi-layer dielectric antireflection coating positioned on the ferrule using sputtering technique.
Kewitsch does teach applying a coating as a spacer layer on top of the multi-layer dielectric antireflection coating ([0034]) wherein the spacer layer is metal ([0034]) via ion sputtering ([0034]). Kewitsch further teaches that a metal layer maybe formed on the AR film in order to prevent galling effects. It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to include a spacer layer on top of the AR film while being attached to ferrule in order to prevent galling effects during coupling or alignment. This will prolong the durability of the device ([0034]).
Kikuchi / Eguchi / Nodding / Ode / Kewitsch do not teach wherein the fiber is recessed from the ferrule and wherein a polishing step is used to created smooth surface on the ferrule.
Hughes teaches fiber inserted into a ferrule wherein the fiber is recessed from the ferrule end face and ferrule end face in order to create a flat surface to enhance coupling. It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to include a polishing step and positioning the fiber recessed from the end face in order to enhance optical coupling (Column 4 lines 10-30)

As for claim 4, Kikuchi / Eguchi/ Nodding / Ode / Kewitsch teaches the method of claim 1. 
Kikuchi / Eguchi/ Nodding / Ode / Kewitsch do not teach wherein the spacer has a thickness up to 10 microns.
It would have been an obvious matter of choice to modify the thickness of Kewitsch to be up to 10 microns in order to ensure the device is not overly larger while still maintain a good degree of galling prevention, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Kikuchi 2002/0097956A1 in view of the Japanese Patent to Eguchi JP09015444A in view US Patent Application Publication to Nodding 2010/0278491US, in view of the US Patent Application Publication to US Patent Application Publication to Ode 2013/0122252US and further in view of the US Patent to Hughes 7,258,495US.

In terms of claim 6, In terms of Claims 1-3, Kikuchi teaches a method for making a recessed fiber (Figure 1a-c), non-contact, optical connector at an end of an optical fiber cable (Figure 1a: 102 and 108), the recessed fiber non-contact, optical connector having at least one optical fiber positioned in a ferrule (Figure 1a: 102 and 108(, the method comprising: providing an optical fiber ferrule (102); inserting one or more optical fibers in one or more through-holes in the ferrule (Figure 1b), the ferrule having a ferrule front surface (Figure 1a: at location of 112), each through-hole being sized to accept and align an optical fiber (Figure 1a and 1b),affixing the one or more optical fibers in the ferrule to forma fiber-ferrule cable assembly; applying a multi-layer antireflection coating (130a /130b). 
Kikuchi does not teach wherein the AR film is a made of dielectric material.
Eguchi does teach a multi-layer AR film made of dielectric material. It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the material of the AR film to be dielectric in order prevented unwanted optical crosstalk or reflections.
Kikuchi / Eguchi do not teach wherein the one or more optical fibers being part of an optical fiber cable that does not significantly outgas in a vacuum deposition chamber.
Nodding does teach an optical cable that does not outgas ([0050]) in order to prevent contaminants from producing negative effects to the fiber ([0008]). Since the fiber does not outgas it will also not out gas in a vacuum deposition chamber.
It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the fiber cable of Kikuchi to be a cable that doesn’t outgas in order to reduce the possibility of contaminants within connector / vacuum deposition chamber.
Kikuchi / Eguchi / Nodding do not teach applying a multi-layer dielectric antireflection coating using a method selected from ion beam sputtering or ion-assisted e-beam deposition under a vacuum deposition condition to the recessed fiber facet and to the ferrule contact surface wherein Kikuchi teaches wherein the multi-layer AR film (130a and 130b) in contact with the front facet of the ferrule.
Ode does teach forming an AR film within a vacuum environment having multiple coatings using sputtering or e-beam deposition methods ([0002]). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the film formation technique to use e-beam or ion sputtering in order to control the amount concentration of the active material to form the AR coating. This will result in the antireflection having good antireflective properties.
Kikuchi / Eguchi / Nodding / Ode do not teach wherein the fiber is recessed from the ferrule and wherein a polishing step is used to created smooth surface on the ferrule.
Hughes teaches fiber inserted into a ferrule wherein the fiber is recessed from the ferrule end face and ferrule end face in order to create a flat surface to enhance coupling. It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to include a polishing step and positioning the fiber recessed from the end face in order to enhance optical coupling (Column 4 lines 10-30).
Kikuchi / Eguchi / Nodding / Ode / Hughes do not teach wherein the fiber facet is recessed from said ferrule front contact surface by an amount of 0.1 micron to 10 microns. 
It would have been an obvious matter of choice to modify the depth of the recess of Hughes to be from .1 to 10 microns in order to ensure the device is not overly larger while still maintain a good degree of optical efficiency while ensure the fiber end face is not flush with the ferrule which may cause damage to fiber due to end face rubbing during coupling, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 12/12/2022 have been fully considered but they are not persuasive. In this instant case the applicant argued the structure 102 of Kikuchi does not qualify as a connector because it has collimating functions. The examiner respectfully disagrees. Connector with collimating structures are well known. Further the functionality of a collimator does not disqualify the structure 104 from being a connector because 104 is used to connect the fibers to optical block 534 which then couples light to the collimator function block 516. The block 102 is used to hold the fiber alignment and allow it be couple with another optical device such as block 106 as shown 1c.
Further newly amended limitation to Claim 1, have been rejected in view to prior art of Cheng, which teaches collimator base connector systems that are “removable” as newly amended. The lens system of Cheng are acts as collimator (See Figure 4) wherein the housing 308 couple connector block on 401 and 402 together in a multiple terminal manner similar to Kikuchi. 
This action is therefore made FINAL for the reason(s) cited above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/SUNG H PAK/Primary Examiner, Art Unit 2874